[Cite as Easley v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-3876.]



                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




DAVID EASLEY

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant


Case No. 2008-11249


Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

MAGISTRATE DECISION


        {¶ 1} Plaintiff brought this action alleging that he was assaulted by an employee
of defendant.       The issues of liability and damages were bifurcated and the case
proceeded to trial on the issue of liability.
        {¶ 2} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the Southern Ohio Correctional Facility (SOCF) pursuant to R.C. 5120.16.
Plaintiff testified that on November 11, 2008, he was housed in the J2 “segregation” unit
of SOCF, which meant that his meals were delivered to him by an inmate porter through
the “food hatch” (hatch) in his cell. According to plaintiff, the inmate porter delivering his
dinner on the day in question did not give him any juice and, when plaintiff complained,
the corrections officer on duty replied “fuck your juice, you ain’t getting none.” Plaintiff
stated that he then asked to see a “white shirt,” a superior officer, but the officer on duty
refused his request. Plaintiff testified that to protest the refusal, he stuck his right arm
Case No. 2008-11249                          -2-                  MAGISTRATE DECISION

out of the hatch, and the officer subsequently slammed the hatch on his arm, causing
injury. Plaintiff asserts that the officer’s action constitutes an assault.
       {¶ 3} The Ohio Administrative Code sets forth the circumstances under which
force may be lawfully utilized by prison officials and employees in controlling inmates.
Ohio Adm.Code 5120-9-01(C) provides, in relevant part:
       {¶ 4} “(2) Less-than-deadly force. There are six general circumstances in which
a staff member may use force against an inmate or third person. A staff member may
use less-than-deadly force against an inmate in the following circumstances:
       {¶ 5} “(a) Self-defense from physical attack or threat of physical harm;
       {¶ 6} “(b) Defense of another from physical attack or threat of physical attack;
       {¶ 7} “(c) When necessary to control or subdue an inmate who refuses to obey
prison rules, regulations or orders;
       {¶ 8} “(d) When necessary to stop an inmate from destroying property or
engaging in a riot or other disturbance;
       {¶ 9} “(e) Prevention of an escape or apprehension of an escapee, or;
       {¶ 10}      “(f) Controlling or subduing an inmate in order to stop or prevent self-
inflicted harm.”
       {¶ 11}      The court has recognized that “corrections officers have a privilege to
use force upon inmates under certain conditions. * * * However, such force must be
used in the performance of official duties and cannot exceed the amount of force which
is reasonably necessary under the circumstances. * * * Obviously, ‘the use of force is a
reality of prison life’ and the precise degree of force required to respond to a given
situation requires an exercise of discretion by the corrections officer.” Mason v. Ohio
Dept. of Rehab. & Corr.       (1990), 62 Ohio Misc.2d 96, 101-102.            (Internal citations
omitted.)
       {¶ 12}      James Campbell testified that he has served as a corrections officer at
SOCF for the past four years and that he is the staff member whom plaintiff alleges
Case No. 2008-11249                         -3-                 MAGISTRATE DECISION

assaulted him. Campbell testified that on the day of the incident, he was stationed in
front of plaintiff’s cell on “suicide watch” duty. According to Campbell, when he opened
the hatch to allow the inmate porter to give plaintiff his food tray, plaintiff immediately
reached through the hatch. Campbell stated that he ordered plaintiff to put his arm back
in the cell, but plaintiff refused and attempted to grab him. Campbell testified that he
then used a “joint manipulation technique” on plaintiff’s wrist to force his arm back into
the cell and close the hatch. Campbell stated that he contacted his supervisor soon
after the incident, that a nurse came to the cell to examine plaintiff, and that he filed a
report as a result of the incident. (Defendant’s Exhibit B.)
       {¶ 13}     Roseanna Clagg is a registered nurse and the healthcare administrator
for SOCF. Clagg testified that Nurse Lisa Beck examined plaintiff at his cell and that no
physical injury was noted in plaintiff’s medical record. (Defendant’s Exhibit A.)
       {¶ 14}     SOCF’s video surveillance system captured the incident. (Plaintiff’s
Exhibit 1.) A review of the video shows: the inmate porter approaches plaintiff’s cell
with a tray of food; Campbell unlocks and opens the hatch; the inmate porter places the
tray in the hatch and plaintiff drew it into his cell; the inmate porter then attempts to
close the hatch but plaintiff thrusts his left arm out of the hatch; Campbell issues an
order to plaintiff; Campbell makes several unsuccessful attempts to force plaintiff’s arm
back into the cell and to close the hatch; Campbell then removes a can of chemical
spray from his belt whereupon plaintiff pulls his arm into the cell; and finally, Campbell
closes and locks the hatch.
       {¶ 15}     Based upon the foregoing, the court finds that the video recording of
the incident contradicts plaintiff’s testimony that it was his right arm that was out of the
hatch when the video clearly shows that it was his left arm. The court concludes based
upon the video evidence and Campbell’s testimony that Campbell did not use excessive
force in defending himself and making plaintiff comply with his orders. Furthermore, the
court finds that plaintiff did not suffer any injury as a result of the incident. Accordingly,
judgment is recommended in favor of defendant.
Case No. 2008-11249                           -4-               MAGISTRATE DECISION

         {¶ 16}      A party may file written objections to the magistrate’s decision within
14 days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).




                                            _____________________________________
                                            MATTHEW C. RAMBO
                                            Magistrate

cc:


Eric A. Walker                                  David Easley, #306-400
Assistant Attorney General                      P.O. Box 45699
150 East Gay Street, 18th Floor                 Lucasville, Ohio 45699
Columbus, Ohio 43215-3130

MR/dms
Filed July 11, 2011
To S.C. reporter August 2, 2011